Citation Nr: 1217512	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  04-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than September 28, 2000, for the grant of service connection for multiple sclerosis (MS). 


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran/appellant had active military service in the United States Navy from August 1965 to November 1967.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for multiple sclerosis (MS) and assigned an effective date of September 28, 2000.

The Veteran appealed the assignment of the effective date of September 28, 2000, for the grant of service connection for MS.  The Board eventually denied the appellant's claim for an earlier effective date in a decision dated December 16, 2009; the Board found that the April 1974 and February 1975 rating decision denials of the appellant's claim of entitlement to service connection for a neurological disease were final decisions.  

The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court reversed the Board's decision, and found that the March 1975 rating decision (and the April 1974 rating decision which was subsumed by the March 1975 rating) was not final.  The Court further stated that the appellant's February 1974 claim remained pending and remanded the case to the Board in order that the Board might determine the appropriate effective date for the grant of service connection for the appellant's MS.


FINDINGS OF FACT

1.  The appellant was separated from active service in November 1967; he did not raise a claim of entitlement to service connection for any disability within one year of his discharge from service.

2.  In February 1974, the appellant submitted a claim of entitlement to service connection for various conditions, including MS.

3.  In a November 2011 Memorandum Decision, CAVC found that the appellant's February 1974 claim for service connection was still pending.

4.  VA requested an opinion from a private neurologist; the July 2001 opinion from that neurologist linked the appellant's current MS to symptomatology that was present in late 1973 and early 1974.

5.  The seven-year period following the appellant's separation from military service ended in November 1974.

6.  Prior to February 5, 1974, there was no formal claim, informal claim, or written intent to file a claim for service connection for a neurological disorder.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of February 5, 1974, but no earlier, have been met for the award of service connection for the appellant's multiple sclerosis (MS) disability.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.156, 3.303, 3.307, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the appellant is challenging the effective date assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, at 490-91.  Thus, VA's duty to notify in this case has been satisfied.  Moreover, given the Board's favorable disposition of the claim, the Board finds that all necessary notification and development action on this matter has been accomplished.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

Here, the appellant was separated from active service in November 1967.  He did not submit any claim for service connection within one year of that date.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In February 1974, the appellant submitted a VA Form 21-526 in which, in part, he claimed service connection for MS.  In a March 1974 rating action, the appellant was granted pension based on a 100 percent non-service-connected disability rating for a demylinating disease of undetermined etiology with incontinence and paraplegia.  The rating decision as to the question of service connection for that condition was deferred.  The claim for service connection was subsequently denied in an April 1974 rating decision and that denial was confirmed in a February 1975 rating decision.  However, as held by the Court in its November 2011 Memorandum Decision, the notice of those denials to the Veteran was defective.  Therefore, the Court held that the appellant's February 1974 claim for service connection for MS was still pending.

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court addressed the pending claim doctrine.  The Court stated that where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not specifically deny the claim.  Id. at 255.  Here, however, no effective notice of the February 1975 rating decision or the April 1974 rating decision was issued to the appellant as to the demylinating disease claim.  In addition, the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008), (subsequent final adjudication of a claim for compensation for service connection, which was identical to a pending claim that had not been finally adjudicated, terminates the pending status of the earlier claim) is not for application in this case because the pending claim of February 1974 that had not been finally adjudicated was not terminated by any adjudication of any similar claim prior to the April 2002 rating decision.  

The appellant's next application for service connection for MS was contained in a written statement that was received at the RO from the law office of the appellant's lawyer in September 2000.  VA medical treatment records dated from 1975 onward reflected ongoing treatment for MS.  VA afforded the appellant an examination by a private neurologist in July 2001.  The examining neurologist reviewed the claims file and, after examining the appellant, rendered a diagnosis of probable chronic progressive MS.  The neurologist opined that, in retrospect, drug use could not be blamed for the appellant's chronic progressive neurologic illness.  The neurologist stated that it was most likely that MS is indeed the cause of all of the appellant's current neurological problems and that these problems had been in place (at least to a lesser extent) since the end of 1973, and in early 1974.

The appellant's claim for service connection was granted in a rating decision issued in April 2002.  The RO noted in said rating decision that, although there had not been a diagnosis of MS at the time of the previous denial of service connection in 1975, and although the diagnosis of MS had not been made until after the seven-year presumptive period allowed in the law (38 C.F.R. § 3.307(a)(3)) for that disease following the Veteran's discharge from service, it could now be said that there were sufficient manifestations of MS shown before the expiration of the presumptive period.  Based on this additional evidence, the RO granted service connection for MS and assigned an effective date of September 28, 2000, for the grant of service connection for MS.

As previously noted, the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Additionally, under 38 C.F.R. § 3.155(a), a veteran, a representative of that veteran, or a Member of Congress can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).

In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court found that, in an original claim for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award.  Thus, when an original claim for benefits is pending, the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question.  

In McGrath, the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than the much earlier date of receipt of the claim, as the effective date.  The Court found the Board decision erroneous.  Instead, the Court remanded the case for the Board to determine when the appellant's service-connected disability manifested itself under all of the "facts found," including the medical opinions in question, and to assign an effective date no earlier than the date of receipt of the original claim, finding that the appellant had had an unadjudicated claim for compensation pending since January 1972.  The Court added that this does not prevent the appellant from using evidence, whatever date it may be submitted, to support his claim for an earlier effective date in his original claim for compensation.

Considering the evidence of record in light of the legal criteria given above, and resolving all doubt in the appellant's favor, the Board finds that the appellant's February 1974 VA Form 21-526 contained a claim for service connection that remained pending (as per the November 2011 Court Memorandum Decision) until service connection was granted in 2002.  It was incumbent upon VA to adjudicate the pending claim based on the evidence then of record.  VA did not.  Thus, the appellant's claim for service connection for MS remained pending until it was adjudicated by the RO in April 2002.  Therefore, the Board finds that the date of the appellant's claim for effective date purposes is February 5, 1974, the date VA received the VA Form 21-526 from the appellant which contained his claim for service connection for MS.

Now, turning to the question of when "the date entitlement arose," the facts in this case are similar to those in McGrath, and the Board will follow the Court's guidance in that case.  Here, the Board acknowledges that the nexus opinion relating the onset of appellant's MS to within the allowed seven-year presumptive period following his release from active duty in November 1967, is dated in 2001.  

However, that opinion was based on findings and symptoms that had been present for many years prior -i.e., back to the beginning of 1974, or earlier.  Thus, the appellant's neurological condition existed at the time of the submission of his February 1974 claim.  When the medical nexus element is the only element remaining to be substantiated, the date entitlement arose with respect to service connection claims cannot be solely dependent on the date of an examination or opinion.  To find otherwise would result in the assignment of effective dates, in some instances, based on when the veteran could be scheduled for an examination and not on the facts found or the date entitlement arose.  Such results would not be in accordance with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400(q)(2), (r).

Therefore, resolving all doubt in the appellant's favor, the Board finds an effective date of February 5, 1974, but no earlier, is warranted for the award of service connection for the MS disability. 

After reviewing the record, the Board finds that there is no document filed prior to February 5, 1974, indicating intent to pursue a claim of entitlement to service connection for a neurological disorder.  There is of record no communication from the appellant which could serve as a claim for service connection for a neurological disorder dated before to February 5, 1974.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal, or informal, for VA benefits).  Neither the appellant nor his attorney has pointed to any such communication.

It is true that the appellant was treated by VA health care providers for neurologically-related problems prior to February 5, 1974.  The treatment reports merely showed that the appellant was reporting neurological symptoms to a medical professional.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (mere presence of medical evidence does not establish an intent on the part of a claimant to seek service connection).  The Board acknowledges that the medical professionals the appellant saw prior to February 5, 1974, were VA medical professionals; however, that is not equivalent to showing an intent that the Veteran was filing a claim of entitlement to service connection for a neurological disorder.  See id. at 33 (Veteran had reported anxiety as a result of the service-connected skin disorder and Court found it was not an informal claim for secondary service connection for a psychiatric disorder).

Further, in MacPhee v. Nicholson, the Federal Circuit found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); see also 38 C.F.R. § 3.155(a) (Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs may be considered an informal claim but such informal claim must identify the benefit sought.).  

In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.  Here, the appellant was not service connected for any neurological disorder prior to February 5, 1974.

The Federal Circuit's finding that a medical report would be considered an informal claim only when such report related to treatment of a disability which service connection had already been established was in response to that appellant's argument that VA should have given a sympathetic reading to that veteran's claim by determining all potential claims raised by the evidence.  459 F.3d at 1327-28.  Even accepting that VA must give a sympathetic reading to all potential claims, the Federal Circuit stood firm in holding that a VA treatment record cannot constitute an informal claim for service connection.  

The holding in MacPhee is on point to the facts in this case.  Thus, the Board finds that the appellant's VA medical treatment records, including all of his descriptions of his neurological symptoms, dated prior to February 1974, do not contain any informal claim of entitlement to service connection for a neurological disorder.

The Board emphasizes that an effective date of an award of service connection is not based on the earliest medical evidence, but rather on the date that the application upon which service connection was eventually awarded was filed with VA, i.e., the February 5, 1974 VA Form 21-526.  See 38 C.F.R. § 3.157.  Here, the record reflects that the appellant did not file a formal or informal application for service connection for a neurological disorder prior to February 5, 1974.  Thus, there is no legal basis to assign an earlier effective date because the Board has already awarded the appellant the earliest date available under the law.

As the appellant has sought on appeal an effective date of the date he filed his original claim for service connection for MS and as the date of receipt of his original claim was February 5, 1974, this decision is a full grant with respect to the Veteran's claim for an effective date earlier than September 28, 2000, for the grant of service connection for his MS disability.


ORDER

An effective date of February 5, 1974, but no earlier, for the award of service connection for MS is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


